Title: From George Washington to John Hancock, 17 January 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 17th Jany 1777

I have not had the honor of any of your favs. since I wrote to you on the 14th instant. No material Alterations have happened in this quarter. The Enemy from every Account mean to make Brunswic their advanced post for this Winter, they are endeavouring to draw in all the Forage they can get, in the course of which they have daily Skirmishes with our advanced parties. But I think do what they will, they must be distressed greatly before the Winter is over.
By a late Resolve of Congress, the Towns of Carlisle in Pennsylvania and Brookfeild in Massachusets are fixed upon for the proper places to erect Elaboratories and lay up Magazines of military Stores. Upon communicating this Resolve to Genl Knox, who will have the principal direction of these Matters, he was of opinion that Hartford in Connecticut would be, on many accounts, more convenient for that purpose than Brookfeild, particularly in respect to Buildings which are already erected, and tho’ not such as are immediately fit for the uses they are intended, may be easily converted to them.
Genl Knox and others whom I have consulted upon the Occasion, also think that York Town will be full as safe and more convenient than Carlisle.
If these two Alterations should, upon a reconsideration, appear to

you in the same light, and no Steps should have been taken towards carrying Matters into Execution, I should be glad that you would, by a new Resolve, permit me to direct the Works to be carried on at the places last mentioned.
Since I began this Letter, your favr of the 10th was delivered to me inclosing sundry Resolves of Congress to which I shall pay due Attention, and shall inform Docr Morgan and Docr Stringer of their dismission from the Service of the States. I have the Honor to be with great Respect & Esteem Sir Yr very hble Servt

Go: Washington

